Citation Nr: 1547631	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected gout.  

2.  Entitlement to an initial compensable evaluation for hypertension.  

3.  Entitlement to an extraschedular evaluation for migraine headaches.  

4.  Entitlement to a total rating by reason of individual unemployability (TDIU) prior to September 10, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to January 2008.

These matters come before the Board of Veterans Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and a January 2010 rating decision by the RO in Waco, Texas. 

In the February 2008 rating decision, the Salt Lake City RO granted service connection for hypertension and assigned a noncompensable evaluation, effective from February 1, 2008.  In that decision, the RO also denied service connection for migraine headaches and a right shoulder disorder.  The Veteran appealed that decision. 

During the pendency of the appeal, in the January 2010 rating decision, the Waco RO granted service connection for migraine headaches and assigned a 10 percent evaluation, effective from February 1, 2008.  The Veteran appealed the assigned evaluation. 

In addition, in a December 2011 rating decision, the RO increased the evaluation for the Veteran's migraine headaches to 30 percent, effective from September 20, 2010.  In a June 2013 rating decision, the RO increased the evaluation for the migraine headaches to a maximum 50 percent, effective from November 6, 2012.  

In a March 2014 decision, the Board increased the rating for the Veteran's migraine headaches to 30 percent prior to February 11, 2010, and to 50 percent thereafter.  At that time, the issues of entitlement to an initial compensable evaluation for hypertension and entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected gout, were remanded for further development of the evidence.  These issues are inextricably intertwined with the TDIU issue and must again be remanded.

The Veteran appealed the March 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 decision, the Court vacated and remanded the aspect of the decision that did not refer the Veteran's migraine headache evaluation for an extraschedular evaluation or render a decision regarding TDIU prior to September 10, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the issues of service connection for a right shoulder disability and increased rating for hypertension were remanded for development of the evidence.  To date, there is no indication that the ordered development has been undertaken.  Because these two issues are inextricably intertwined with the TDIU issue, they must again be remanded.

The Court has ordered the Board to refer the matter of extraschedular evaluation for the Veteran's service-connected migraine headaches and TDIU prior to September 10, 2010.  These matters must first be addressed by the RO and the VA Under Secretary for Benefits (Under Secretary) or the Director of the Compensation and Pension Service (Director).  Therefore, these issues are also remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right shoulder disorder and hypertension. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA treatment records dated from January 2013 to the present.
 
2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hypertension. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's hypertension under the rating criteria. In particular, the examiner should discuss whether the Veteran has a history of diastolic pressure predominantly 100 or more and whether he requires continuous medication for control.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
 
3.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of any right shoulder disorder that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay statements. 

The examiner should note that the Veteran is already service connected for cervical spondylosis and for cervical radiculopathy of the right arm.

It should also be noted that the Veteran is competent to attest to observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder disorders. For each diagnosis identified, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the disorder is causally or etiologically related to the Veteran's military service. The examiner should also state whether any such disorder is a manifestation of his service-connected cervical spine disability and/or gout.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1  (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran's appeal must be referred to the Under Secretary or the Director for consideration of whether an extra-schedular rating is warranted for the service-connected migraine headaches.  The response must be included in the claims file.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal, including the matter of TDIU prior to September 10, 2010.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

